DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 07/15/22.  Accordingly, claims 1-4, 9-12, 14-17, 19 and 20 are currently pending; and claims 5-8, 13 and 18 are canceled.
REASONS FOR ALLOWANCE
Claims 1-4, 9-12, 14-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a wireless station, as claimed.  Chan et al teaches the claimed wireless station, except at least failing to teach that in the wireless station,  in a case where the frequency error calculated by the error calculator is a positive value, the modulation data generator generates the modulation data by adding a negative correlation value to the data to be transmitted, and in a case where the frequency error calculated by the error calculator is a negative value, the modulation data generator generates the modulation data by adding a positive correlation value to the data to be transmitted.  It would not have been obvious for one skilled in the art to implement Chan et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 19, none of prior art of record teaches or suggests a method of correcting a frequency error, as claimed.  Chan et al teaches the claimed method, except at least failing to teach that in the method,  in a case where the frequency error calculated is a positive value, generating the modulation data by adding a negative correlation value to the data to be transmitted, and in a case where the frequency error calculated is a negative value, generating the modulation data by adding a positive correlation value to the data to be transmitted.  It would not have been obvious for one skilled in the art to implement Chan et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632